DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
Claim Interpretation
Claims 10-18 and 20 have been interpreted under 35 U.S.C. 112(f) as discussed in the previous Office Actions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stachura (US 20200260183).
Regarding claim 1: Stachura teaches a method for preventing eavesdropping by a device (Fig. 1: Listening device 102 with microphone 106), comprising: 
	installing an anti-eavesdrop component on the device (Fig. 1: Blocker device 101 installed/integrated with Listening device 102 and para [0027]);
	in response to installing the anti-eavesdrop component, recognizing by the device the anti-eavesdrop component as a primary audio input for the device (para [0028]: while a blocker is installed, the listening device may have access to receive sound information through the blocker's processor and may be incapable of 
receiving sound information from the one or more microphones 406 directly; inherently when the blocker device 101 and the Listening device 102 communicates with each other that means there is a recognition relationship between the two device which indicating that the Listening device 102 recognizes the blocker device 101 as the only/primary audio input source);
	blocking from the device outside audio by the anti-eavesdrop component (Fig. 1: Blocker device 101 blocking only source of audio input to the Listening device 102; also see para [0028]: while a blocker is installed, the listening device may have access to receive sound information through the blocker's processor and may be incapable of 
receiving sound information from the one or more microphones 406 directly).
Regarding claim 2: Stachura teaches the method of claim 1 wherein blocking includes inputting an audio signal into a primary input of the device (Fig. 1: Microphone 104 used by the Blocker device in both pass-through mode as well as in blocking mode; also see para [0028] and [0197]).
Regarding claim 6: Stachura teaches the method of claim 1 further comprising: 	deactivating the anti-eavesdrop component (para [0061]: user can press a button to trigger deactivating blocker device or deactivating blocking mode to enter pass through mode); 
	communicating by a user audibly with the device (para [0113]: user having a conversation using the listening device during the pass through mode); and 
	reactivating the blocking of the anti-eavesdrop component in response to completion of the communication by the user (para [0113]: The blocker device monitoring user conversation to extend the pass through mode until the end of the conversation the triggering reactivation of the blocking mode).
Regarding claim 7: Stachura teaches the method of claim 6 wherein deactivating is performed in response to an audio command from the user recognized by the anti-eavesdrop component (para [0060]: “The blocker may await and/or detect a variety of triggers to determine that blocking mode should be changed to pass-through mode… The blocker may use a variety of speech recognition techniques and/or language recognition techniques (e.g., recognizing words of a particular language rather than recognizing speech sounds without mapping them to words), to convert the sound information to text, and then determine if a specific word or phrase has been said; for example, the word "command," could be a trigger).
Regarding claim 8: Stachura teaches the method of claim 6 wherein reactivating occurs after a predetermined period of time following completion of the communication by the user (para [0113]: “the blocker may extend the pass-through mode for 
additional periods of time until the conversation is determined to have ended 5 
minutes later, even though the trigger and wake word were not spoken and the 
blocker was configured to return to blocking mode after 15 seconds”).
Regarding claim 9: Stachura teaches the method of claim 6 wherein blocking turns off all other audio inputs present on the device (para [0032]: “while the blocker is in blocking mode, the power to the listening device may be turned off”).
Allowable Subject Matter
Claims 10-18 and 20 are allowed.
Claims 3-5 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10: the prior art fails to disclose a system for preventing eavesdropping comprising:
	an anti-eavesdrop component connected to a device, the anti-eavesdrop component configured to actively prevent the device from capturing audio from the environment by causing a short between a microphone pin and a ground pin of an audio input jack of the device.
Furthermore, the above limitations in combination with the rest of disclosed limitations cause the claim distinguished from the prior art.
Regarding independent claim 20: this claim invokes 112(f) as discussed above. The prior art fails to teach a system for preventing eavesdropping comprising: 
	an anti-eavesdrop component connected to the device, the anti-eavesdrop component configured to actively prevent the device from capturing audioPage 4 of 9Appl. No. 16/919864 Reply to Office Action of October 21, 2021from the environment, wherein the anti-eavesdrop component, in light of the specification, includes a software module programmatically turn off additional audio inputs of the device; and if the component is unable to turn off the additional audio inputs the component can provide a notification to the user that there are audio inputs active that are capable of possibly capturing audio from the user.
Furthermore, the above limitations in combination with the rest of disclosed limitations cause the claim distinguished from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L TON/Primary Examiner, Art Unit 2654